 

Exhibit 10.9

 

Form of Agreement for Restricted Stock

 

This Agreement has been entered into as of the _____ day of ______, 2012 between
NorthWest Indiana Bancorp, an Indiana corporation (the "Company"), and _________
[employee] of the Company or one of its affiliates (the "Participant"), pursuant
to the Company's Amended and Restated 2004 Stock Option and Incentive Plan (the
"Plan") and evidences and sets forth certain terms of the grant to the
Participant pursuant to the Plan of an aggregate of _____ shares of Restricted
Stock as of the date of this Agreement. Capitalized terms used herein and not
defined herein have the meanings set forth in the Plan.

 

Section 1. Receipt of Plan; Restricted Stock and this Agreement Subject to Plan.
The Participant acknowledges receipt of a copy of the Plan. This Agreement and
the shares of Restricted Stock granted to Participant are subject to the terms
and conditions of the Plan, all of which are incorporated herein by reference.

 

Section 2. Restricted Period; Lapse of Restrictions and Vesting. Subject to
Section 5 of this Agreement and the provisions of the Plan, the restrictions on
the shares of Restricted Stock granted to the Participant shall lapse and such
shares shall become fully vested and not subject to forfeiture to the Company as
follows: Five (5) Years from date of issuance at $____.

 

Section 3. Certificates for Shares. Each certificate representing the shares of
Restricted Stock granted to the Participant shall be registered in the name of
the Participant and deposited by the Participant, together with a stock power
endorsed in blank, with the Company and shall bear the following (or a similar)
legend:

 

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Amended and Restated 2004 Stock Option and Incentive Plan of NorthWest
Indiana Bancorp and an Agreement for Restricted Stock entered into between the
registered owner and NorthWest Indiana Bancorp. Copies of such Plan and
Agreement are on file in the office of the Secretary of NorthWest Indiana
Bancorp."

 

Upon the lapse of restrictions on such shares of Restricted Stock, the Company
shall promptly deliver a stock certificate, free of such legend, for such shares
to the Participant.

 

Section 4. Transferability. Until such time as the restrictions on the shares of
Restricted Stock granted to Participant have lapsed and such shares are no
longer subject to forfeiture to the Company, the Participant shall not sell,
assign, transfer, pledge or otherwise encumber such shares of Restricted Stock.

 

1

 

 

Section 5. Termination. If the Participant ceases to maintain Continuous Service
for any reason (other than death, Disability or Retirement), all shares of
Restricted Stock granted to the Participant which at the time of such
termination of Continuous Service are still subject to restrictions shall upon
such termination of Continuous Service be forfeited and returned to the Company.
If the Participant ceases to maintain Continuous Service by reason of death or
Disability, then the restrictions with respect to the Ratable Portion of the
shares of Restricted Stock granted to the Participant shall lapse and such
shares shall be free of restrictions and shall not be forfeited. If the
Participant ceases to maintain Continuous Service by reason of Retirement, then
the Committee shall, in its sole discretion, determine the effect of such
termination on the shares of Restricted Stock granted to the Participant. If the
Continuous Service of the Participant is involuntarily terminated, for whatever
reason, at any time within 18 months after a Change in Control, any Restricted
Period with respect to the shares of Restricted Stock granted to the Participant
shall lapse upon such termination and all shares of Restricted Stock granted to
the Participant shall become fully vested in the Participant.

 

Section 6. Dividends. In the event any dividends or other distributions, whether
in cash, property or stock of another company, are paid on any of the shares of
Restricted Stock granted to the Participant, such dividends or other
distributions shall be delivered to the Participant at that time. Stock
dividends and shares issued as a result of any stock-split, if any, issued with
respect to the Restricted Shares shall be treated as additional Restricted
Shares and shall be subject to the same restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such stock dividends
or shares are issued.

 

Section 7. 83(b) Election. The Participant agrees not to make any election under
Section 83(b) of the Code with respect to any shares of Restricted Stock granted
under this Agreement.

 

Section 8. No Employment Rights. None of this Agreement, the Plan or the award
of shares of Restricted Stock hereunder shall be construed as giving the
Participant any right to be retained as an employee or director of the Company
or any Affiliate.

 

Section 9. Withholding. In connection with the delivery of shares of Common
Stock as a result of the vesting of Restricted Stock, the Company shall have the
right to require the Participant to pay an amount in cash sufficient to cover
any tax, including any Federal, state or local income tax, required by any
governmental entity to be withheld or otherwise deducted and paid with respect
to such delivery ("Withholding Tax"), and to make payment to the appropriate
taxing authority of the amount of such Withholding Tax.

 

Section 10. Plan Controlling. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon Participant and his or her legal
representatives.

 

Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

 

Section 12. Notices. All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company's executive
offices in Munster, Indiana, and if to Participant or his or her successor, to
the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.

 

2

 

 

Section 13. No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by the undersigned
thereunto duly authorized as of the date first above written.

 

    NORTHWEST INDIANA BANCORP           By:         Name: David A. Bochnowski  
    Title: Chairman and CEO

 



3

 